Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: CNV1 CNV2. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: PID and PLANT (Fig 3). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “the first controller and down” it is not clear the meaning of “and down”. The claim further recites “the first converter” and “the state” which lack proper antecedent basis. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anand et al. Distributed Control to Ensure Proportional Load Sharing and Improve Voltage Regulation in Low-Voltage DC Microgrids.
With respect to claim 1, 3, 6-7 Anand teaches 6implementing a first controller (output loop Fig. 15, or see droop circuit elements Fig. 12) on each converter to introduce a voltage droop (d1 col. 2 page 1907) at the terminals (terminal interfacing mircogrid) of the converter; 8and 
9implementing on at least one of the converters, a second controller (communication circuitry CAN transceiver), wherein the output of the second 11controller (outputting active current sharing data packet) is actively modified to shift (see shifts Fig. 16, or see page 01905 col 2 paragraphs 2) the droop curve of the 12first controller down (page 1908 col. 1 dynamic adjustments when uneven sharing occurs) responsive to the state (output power/energy) of the element to which the first converter is 13coupled.
With respect to claim 2 Anand teaches the two or more elements are capable to process bi-directional power (pg. 1900 col. 2 paragraph 2).
With respect to claim 4 Anand teaches the second variable controlled by the second controller of the at least one energy storage element is executing the battery management for such a storage element (see battery in Fig .10 or 15).
With respect to claim 5 Anand teaches the values introduced virtual resistance values (value set at each controller) with different levels.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 20150076910)
With respect to claim 1 and 6 Wang teaches a method comprises: 
6implementing a first controller (30/20, see paragraph 0048, 0072) on each converter to introduce a voltage droop (see  controlled voltage for steady state and controlled voltage form MCU decrease the output voltage paragraph 0052, 071) at the terminals (see terminals of Iout and  Vout) of the converter; 8and 
9implementing on at least one of the converters, a second controller (40), wherein the output of the second 11controller (40) is actively modified to shift (see delta Vdr) the droop curve (paragraph 0043) of the 12first controller down (paragraph 0064) responsive to the state (power output) of the element to which the first converter is 13coupled.
With respect to claim 3 Wang teaches one of the elements may be a battery (paragraph 0079)

Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20170110880)
With respect to claim 1 and 6 Chen teaches a method comprises: 
6implementing a first controller (see solid black lines fig 11) on each converter to introduce a voltage droop (voltage produced by the power converter switching operations) at the terminals (see terminals output of 302) of the converter; 8and 
9implementing on at least one of the converters, a second controller (F(i) see paragraph 0056, see dashed lines Fig. 11 or further see Fig. 12), wherein the output of the second 11controller is actively modified to shift (see varies paragraph 0056) the droop curve of the 12first controller down (when adjusting down or decreasing power) responsive to the state (power output) of the element to which the first converter is 13coupled.
With respect to claim 3 Chen teaches one of the elements may be a battery (paragraph 0027).

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlsson et al. (US 10,910,948)
With respect to claim 1 and 6 Karlsson teaches a method comprises: 
6implementing a first controller (first droop function) on each converter to introduce a voltage droop (voltage produced by the power converter switching operations) at the terminals (see terminals output of 10) of the converter; 8and 
9implementing on at least one of the converters, a second controller (second droop function), wherein the output of the second 11controller is actively modified to shift (col. 8 lines 35-60) the droop curve of the 12first controller down (when adjusting down or decreasing power) responsive to the state (power output) of the element to which the first converter is 13coupled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836